UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q ý QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended December 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1 TO Commission File Number: 000-19960 DATAWATCH CORPORATION (Exact name of registrant as specified in its charter) DELAWARE 02-0405716 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) QUORUM OFFICE PARK CHELMSFORD, MASSACHUSETTS 01824 (978) 441-2200 (Address and telephone number of principal executive office) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ýNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting companyý Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule12b-2). Yes oNoý The number of shares of the registrant’s common stock, $.01 par value, outstanding as of February 9, 2011 was 5,952,987. DATAWATCH CORPORATION QUARTERLY REPORT ON FORM 10-Q For the Quarterly Period Ended December 31, 2010 TABLE OF CONTENTS Page # PART I. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) a) Condensed Consolidated Balance Sheets: December 31, 2010 and September 30, 2010 3 b) Condensed Consolidated Statements of Operations: Three Months Ended December 31, 2010 and 2009 4 c) Condensed Consolidated Statements of Cash Flows: Three Months Ended December 31, 2010 and 2009 5 d) Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 21 Item 4. Controls and Procedures 21 PART II. OTHER INFORMATION Item 1. Legal Proceedings 22 Item 1A. Risk Factors 22 Item 6. Exhibits 22 SIGNATURES 23 CERTIFICATIONS 24 2 PART I. FINANCIAL INFORMATION Item 1:FINANCIAL STATEMENTS DATAWATCH CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) (In thousands, except share and per share amounts) December 31, September 30, ASSETS CURRENT ASSETS: Cash and equivalents $ $ Accounts receivable, less allowance for doubtful accounts and sales returns of $258 at December 31, 2010 and $164 at September 30, 2010 Inventories 41 39 Prepaid expenses Restricted cash 71 89 Total current assets Property and equipment, net Intangible assets, net Other long-term assets 21 21 Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued expenses Deferred revenue Total current liabilities LONG-TERM LIABILITIES: Deferred revenue - long-term Other liabilities Total long-term liabilities COMMITMENTS AND CONTINGENCIES SHAREHOLDERS’ EQUITY: Common stock, par value $.01; 20,000,000 shares authorized; 60 60 issued, 5,967,233 shares and 5,958,237 shares, respectively; outstanding, 5,952,987 shares and 5,943,991 shares, respectively Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Less treasury stock, at cost, 14,246 shares ) ) Total shareholders’ equity Total liabilities and shareholders' equity $ $ See notes to condensed consolidated financial statements. 3 DATAWATCH CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) (In thousands, except per share amounts) Three Months Ended December 31, REVENUE: Software licenses and subscriptions $ $ Maintenance and services Total revenue COSTS AND EXPENSES: Cost of software licenses and subscriptions Cost of maintenance and services Sales and marketing Engineering and product development General and administrative Total costs and expenses INCOME (LOSS) FROM OPERATIONS ) Interest income and other income (expense), net 23 (2 ) INCOME (LOSS) BEFORE INCOME TAXES ) Provision for income taxes 11 8 NET INCOME (LOSS) $ $ ) Net income (loss) per share—Basic $ $ ) Net income (loss) per share—Diluted $ $ ) Weighted-Average Shares Outstanding—Basic Weighted-Average Shares Outstanding—Diluted See notes to condensed consolidated financial statements. 4 DATAWATCH CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (In thousands) Three Months Ended December 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to cash provided by operating activities: Depreciation and amortization Provision for doubtful accounts and sales returns 94 Stock-based compensation 29 51 Changes in current assets and liabilities: Accounts receivable ) 87 Inventories (2 ) 1 Prepaid expenses and other assets ) ) Accounts payable, accrued expenses and other liabilities ) ) Deferred revenue Cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of equipment and fixtures ) ) Capitalized software development costs — — Decrease in restricted cash 18 18 Increase in other assets (3 ) — Cash used in investing activities (6
